 In the Matter of DICKMAN' LUMBER COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCAL No. 2-9, AFFILIATED WITH THECONGRESS OF INDUSTRIAL.ORGANIZATIONSCase No. R-0399.-Decided April 16, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives;election necessary.Unit Appropriate for Collective Bargaining: all production and maintenanceemployees excluding supervisory and clerical employees;stipulation as to.Mr. E. N. Eisenhower.,of Tacoma, Wash., for the Company.Mr. Freeman L. Cochran,of Tacoma, Wash., for the C. I. O.Mr. L. Presley Gill,of Seattle,Wash., for the A. F. of L.Mr. Norman M. Neel,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn January 3, 1941, International Woodworkers of America, Local2-9, affiliatedwith the Congress of Industrial Organizations, hereincalled the C. I. 0., filed with the Regional Director for the Nine-teenthRegion(Seattle,Washington) a petition and an amendedpetition alleging that a question affecting commerce hadarisen con-cerning the representation of employees of Dickman Lumber Com-pany, Tacoma, Washington, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat: 449, hereincalled the Act.On February 20, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor RelationsBoardRules and Regulations-Series 2, as amended, ordered aninvestigation and directed the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On February 28, 1941, the Regional Director issued a notice ofhearing, copiesof which were duly served upon the Company, theC. I. 0., and upon Lumber & Sawmill Workers Union, Local 2754,31 N. L.R. B., No. 2.5 6DECISIONS OF NATIONAL LABOR RELATIONS BOARD0affiliated with the American Federation of Labor, herein called theA. F. of L., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearing was held on March 13, 1941, atTacoma,Washington, before Thomas P. Graham, Jr., the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, by its counsel, and the C. I. O. and A. F. of L., by their repre-sentatives, participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner, andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDickman Lumber Company is a Washington corporation with itsprincipal office in Tacoma, engaging in the manufacture and sale oflumber.The principal raw materials used in its operation are logspurchased in the open market in the State of Washington.Duringthe year 1940 the Company purchased logs approximating in value$320,000 and sold lumber and wood products approximating in value$550,000, 90 per cent of which were shipped to points outside theState ofWashington.The Company concedes that it is engagedin interstate commerce within the meaning of the At for the purposesof this proceeding.IT.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local 2-9, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.Lumber & Sawmill Workers Union, Local No. 2754, is a labororganization chartered by United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor.It admits to membership employees of the Company..HI. THE QUESTION CONCERNING REPRESENTATIONIn a letterto the Company dated September 7, 1940, the C. 'I. O.claimed a majorityand requested recognitionas exclusive bargaining DICKMAN LUMBER COMPANY7representative of the Company's employees. In February or March1941, the A. F. of L. requested recognition.The Company statesthat it does not know which organization represents a majority of itsemployees, and consequently does not know with whom it maybargain. 'At the hearing there was- adduced in evidence a statement of aField Examiner for the Board showing substantial designations ofthe C. I. O. and A. F. of L.1We find' that a question has arisen concerning the representation ofemployees of the Company.'IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section ' I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to, lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated that the unit should consist of all productionand maintenance employees of the Company excluding supervisory andclerical personnel.They further agreed that the following should-1There are 107 ,employees within the alleged unit on the Company's January 25, 1941,pay roll.The C.I:0 submitted 102 undated application-authorization cards and 61 addi-tional application-authorization cards dated as follows:39 between September 25, 1940;and October 28, 1940; 11 between- December 31,-1940; and January 10, 1941;11 not dated.All signatures appeared to be genuine and original.Omitting duplicate signatures,77 sig-natures on cards submitted are the names of persons Whose names are on the Company'sJanuary 25,1941, pay roll.The A.F. of L.,In support of its claim to represent a majority, submitted its officialunion ledger and dues book which borerecords in respect to 74 members,of whom 61 hadpaid dues up to and including the following months:'3 paid up to and including February 1941.14,.,.January 1941.12..,11December 19403November 19402October 194016"September 19401 ,W —August 1940.;2July 19406June 1940.11111....April 19401111111.1March 1940.61 Total.Forty-seven of such names are the names of persons whose names are on the Company'sJanuary 251,1941, pay roll.Twenty-six of the names appearing on the undated cards submitted in behalf of theC. I. O. are duplicates of names appearing in A. F. of L. record books. 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDbe excluded as supervisory employees; Walter Johnson, superintend-ent of the sawmill department; Wayne Bolvi, planer superintendent;C. R. Baker, dock foreman; Gordon Baker, night foreman, who, whenthere is no night shift, exercises supervisory duties in connection' withthe yard; and that C. M. Harter should be excluded as a clericalemployee.We find that all production and maintenance employees of theCompany, excluding supervisory and clerical personnel, - constitutea unit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to the employees of the Company the full, benefitof their right to self-organization and to collective bargaining,,andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by an election by secret ballot and we shall so direct..Weshall direct that all employees in the appropriate unit whose namesappear on the Company's pay roll immediately preceding our Direc-tion of Election, subject to such limitations and additionsas are setforth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Dickman Lumber Company, Tacoma, Wash-ington, within the meaning of Section 9 (c) and Section2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding supervisory and clerical personnel, constitutea , unit ap-propriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue- of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that; as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Dickman Lumber Company, Tacoma, Washington, an electionby secret ballot shall be conducted as early as possible but not later DICKMAN LUMBER COMPANY9than thirty (30) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of said Rulesand- Regulations, among all production and maintenance employeesof the Company who were employed, by the Company during the pay-roll period next preceding the date of this Direction of Election,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingsupervisory and clerical personnel and all persons who have sincequit or been discharged for cause, to determine whether they desireto be represented by International Woodworkers of .America, Local2-9, affiliated with the Congress of Industrial Organizations, or Lum-ber,& Sawmill Workers Union, Local No. 2754, affiliated with theAmerican Federation of Labor, for the purposes of collective bargain-ing, or by neither.